Order entered November 5, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00345-CR

                          LAANGELO TERRELL WOODS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-59224-V

                                            ORDER
        The Court REINSTATES the appeal.

        On October 28, 2014, we ordered the trial court to make findings why appellant’s brief

had not been filed. On October 30, 2014, we received appellant’s brief and on November 4,

2014, appellant filed an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 28, 2014 order requiring findings.

        We GRANT the November 4, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.

        We ORDER court reporter Debi Harris to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 2 and 3.
        We DIRECT the Clerk to send copies of this order to the Honorable Lawrence Mitchell,

Presiding Judge, 292nd Judicial District Court; Debi Harris, deputy official court reporter; and to

counsel for all parties.



                                                     /s/    LANA MYERS
                                                            JUSTICE